Exhibit 31
  From                         Debbie Boecker (Sheriff) [Debbie.Boeckerocookcountyil.gov]
  Sent:                        7/17/2015 2:13:04 PM
  To:                          Bradley Curry (Sheriff) [Bradley.curry@cookcountyil.gov]; Daniel Moreci (Sheriff) [Daniel.Moreci@cookcountyil.gov];
                               George Turner (Sheriff) [George.Turnerocookcountyil.gov]; Marilyn Martinez (Sheriff)
                               [Marilyn.Martinezocookcountyil.gov]; Mario Reyes (Sheriff) [Mario.Reyes@cookcountyil.gov]; Matthew Burke
                               (Sheriff) [Matthew.Burkeocookcountyil.gov]; Michael Holmes (Sheriff) [Michael.Holmesocookcountyil.gov];
                               Michael Miller (Sheriff) [Michael.Millerlocookcountyil.gov]; Nneka Jones Tapia (Sheriff)
                               [Nneka.Jonestapia@cookcountyil.gov]; Robert Lyles (Sheriff) [Robert.Lylesocookcountyil.gov]; Tarry Williams
                               (Sheriff) [Tarry.Williamsocookcountyil.gov]; Bradley Curry (Sheriff) ["/Q=CCBQT/QLI=EXCHANGE ADMINISTRATIVE
                               GROUP (FYDIBQHF23SPDLT)/CN=RECIPIENTS/CN=BradleyCurrya47" ]; Daniel Moreci (Sheriff)
                               ["/Q=CCBQT/QLI=EXTernal (FYDIBQHF25SPDLT)/en=Recipients/cn=3ad90de328e541218b9369a66480f8c2" ]; George
                               Turner (Sheriff) [ "/Q=CCBQT/QU=EXCHANGE ADMINISTRATIVE GRQUP
                               (FYDIBQHF23SPDLT)/CN=RECIPIENTS/CN=George.turner" ]; Marilyn Martinez (Sheriff) [ "/Q=CCBQT/QU=EXTernal
                               (FYDIBQHF25SPDLT)/en=Recipients/cn=db37a93e22ef417289bf99a555682d81" ]; Mario Reyes (Sheriff)
                               ["/Q=CCBQT/QLI=EXTernal (FYDIBQHF25SPDLT)/en=Recipients/cn=143ea12042564egc9fcbb76109blsb39" ];
                               Matthew Burke (Sheriff) ["/Q=CCBQT/QU=EXTernal
                               (FYDIBQHF25SPDLT)/en=Recipients/cn=5a8dge222b064f08ab25bd885182da4b" ]; Michael Holmes (Sheriff)
                               ["/Q=CCBQT/QU=EXTernal (FYDIBQHF25SPDLT)/en=Recipients/cn=97ea04f2e5f04d2b9b813d27f2e6c98b" ]; Michael
                               Miller (Sheriff) ["/Q=CCBQT/QU=EXCHANGE ADMINISTRATIVE GROUP
                               (FYDIBQHF23SPDLT)/CN=RECIPIENTS/CN=Michael.miller1" ]; Nneka Jones Tapia (Sheriff) [ "/Q=CCBQT/QU=EXTernal
                               (FYDIBQHF25SPDLT)/en=Recipients/cn=a3d257egd069403b901779dcfbe767b2" ]; Robert Lyles (Sheriff)
                               ["/Q=CCBQT/QU=EXTernal (FYDIBQHF25SPDLT)/en=Recipients/cn=22b33942d78e404abec060eb402fb416" ]; Tarry
                               Williams (Sheriff) [ "/Q=CCBQT/QU=EXCHANGE ADMINISTRATIVE GRQUP
                               (FYDI BQHF23SPDLT)/CN =RECIPIENTS/CN=TarryWillia ms2e3" ]
                               FW: CA Exposure Control Jumpsuits
                    ents:      IEX photo.jpg; iex149.JPG; iex151.JPG



  Hello All           -   I   am forwarding the email below, that received from Jan Russell, regarding Exposure Control
                                                                        I



  Jumpsuits utilized                in California DOC (pictures attached).

  Thanks,
  Deb



  Director of Compliance
  Cook County Sheriff's Of'fice
  Department of'orrections
  (773) 674-7726 office
  (312) 550-8944 cell

  From: 3an Russell (Sheriff)
  Sent: Thursday, 3uly 16, 2015 10:03 AM
  To: Debbie Boecker (Sheriff)
  Subject: FW: CA Exposure Control 3umpsuits

  I   Yl   —   —   cont! Gll!ng IndecerIt exposure by Inmates.

  Prom: Scholl,3asonOCDCR Imailto:3ason.Scholl cdcr.ca. ov] Gn Behalf Gf Belavich, TimOCDCR
  Sent: Tuesday, 3une 16, 2015 6:37                   PM
  To: Belavich, Tirn@CDCR
  Cc: adam. rutherford alaska. ov; bob. arker arkansas. ov; nta Ior azrorrecticns. ov; Belavich, Tim@CDCR; Kenya
  Key (CCHHS); 3an Russell (Sheriff]; thomas.kocienda ct. ov; de ro 00 dcor.state. a.us; Melvin.hinton doc.illinois. ov;
  lori.ammons doc.ks. ov; scott.o'kelley@doc.mo.gov; herbert.kaldan doc.n .us; rhookham doc.nv. ov;
  louis.cerboudoc.ri. ov; Dubose.Kennard doc.sc. ov; 'anna.rncr anodoc.state.ok.us; klrainer decl.wa. ov; dxramirez-
  romero docs. state.n .us; nrnarie.cusack do.nh. ov; holwa er d scs.state.md.us; melevenha en dIidoc.in. ov;
                                            I




CONFIDENTIAL                                                                                                               CCSO Howard 0251470
  paula.mattiSQ(3 nhCIOC.Statesnh.uS; teleaSa jamISOnQ(3 OdrCSStatesOh.uS; Jill.lampelaQ(3 StatecCOiuS;
  ste hen.'.huot state.mn.us; bianca.mcdermott c(!state.nm.us; ennie.en lund c(!state.sd.us; Michael.Mur                                                               h    state.vt.us;

  kevin.kallas c3 wisconsin. ov; ennifer.ballard wv. ov; ecmonto a2006 (3 ahoo.corn; Anita Grant;                                                       O'eill, Katherine         (DOC)
  Subject:   CA Exposure Control jumpsuits




                  Good afternoon               —   dull"Ing    thP r'eceAt         coillfeil"encP.   there was some l(3terest   lA   thP 3rlrnlpsUllt   Ulsed   !Ill   CA   to
                  pl'Pvc O'I: lnlYi«3tc s fr(3(YI c(3(Yi(YilttiAg «3ct5 Qf lnrJPcPnt exposUlrP... Thc. (3ttachPd piet Ul 6 s SI'tow tw(3 vc r'sllons.
                   llhe back of the ]umpsuit is secured with one long piece Qf Velcro as well as a piece of nylon webbing
                  that ls wPavPd thl"QUIgh tllRP. webbinfr loops Qn PlthP('idP of the QpPIIRlng ancl seer!i'Pcl Bt thP top
                  to pl'Pven'I: I'PA"l(3v«3I btf the IIAIAatP.,. Per CDCR 5 DPpartment OpPI «3tlc)ns, Man(3~3I:

                  Exposure Control Jumpsuit:
                  Exposure Control Jumpsuits are not to be used in the General Population as the inmate
                  requires close monitoring when wearing a jumpsuit.
                  The placement of an inmate onto Exposure Control Jumpsuit status is
                  mandatory for all out-of-cell Indecent Exposure and Sexual Disorderly
                  Conduct incidents as a Security Precaution in Secure Housing Units and Administrative Segregation
                  Units.
                  The placement of an inmate onto Exposure Control Jumpsuit status is
                  optional for all Indecent Exposure and Sexual Disorderly Conduct out-of-cell
                  offenses in the Psychiatric Services Unit.
                  The reporting employee may initiate this Security Precaution by submitting a
                  CDC I28-8 !I'General Chrono). If a CDC I28-8 is not submitted by the reporting employee,
                  the Incident Commander is responsible to ensure that a CDC I28-8 is completed.
                  First offcnsc: An inmate shall bc placed on Exposure Control Jumpsuit
                  Security Precaution for 30 days from the date of the offense.
                  Second and Subscqucnt offcnscs: Should thc inmate rc-offend within I2
                  months of the most recent offense, or while on jumpsuit status, the inmate
                  vrill be placed on jumpsuit status for 90 days from the most recent offense,
                  which will run concurrent with the existing precaution.
  lf an»!lone I'ta5 an»tr ()(3Pst:ionsi                I3IP«3sP..   Iet   IY'IP   kAQw.




  916-691-5785 desk
  916-862-0548 cell
  3ason.schollecdcr.ca.gov

  r,,'OrV/   /c3F:,"l i'rll!YV /0'!37/CE! I'»!is coo!!atm'cation irritj»!ts content"
  nnriy cori ir!in ci! I!&"',deatir'! Oordrr'or/egal/I pri Vi!eged ir»fnrrr!Ot'Oo.
  /I is. 0/e/irrfar t&ie fr. e of ."Ae'i lie!»c/eci!ec/p/en(is). (jan!0!! tho! l,".ed

  it!terceptia:!, ev!ei4', ase ar 0'lsc!Qslire /5 j!r'oh! t!i tec/ arid It!0)'i/oiate
                     I


  iappi!Caaie ai'i'5 !i iC tiding tne Flee«! Oil le t 0!r!!Y'i!!i!Icatrar iS 8 i VclCji r(Ct.
  /f /!acr cire nat'tj!el'ntended re'ci pie!!t, p/eo'se cant'act''i!c.'erider 0'!!c/
  oiest'!'0V 0/i'apie5 af tjie can!r!10!liciaii Qri.




CONFIDENTIAL                                                                                                                                              CCSO Howard 0251471
